Citation Nr: 0305639	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pulmonary fibrosis as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1974.



This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1999 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2001 the Board remanded 
this case in order to obtain additional evidence and to 
address due process concerns.  The case is again before the 
Board for appellate consideration.


FINDING OF FACT

Pulmonary fibrosis is not currently shown either clinically 
or radiologically.


CONCLUSION OF LAW

Pulmonary fibrosis as a result of asbestos exposure was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to 


most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date, 
such as the one in the present case.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his various claims, by a statement of the case 
and a supplemental statement of the case.  In addition, a 
letter from the RO dated in August 2002 specifies what the 
evidence needed to show to establish entitlement, what 
additional information was needed, what the veteran could do 
to help with his claim, and when and where to send 
information or evidence.  The Board accordingly finds that he 
was advised as to what evidence was needed to establish 
entitlement to the benefits he sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination.



II.  Entitlement to Service Connection for Pulmonary Fibrosis
 as a Result of Asbestos Exposure

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, service connection may be 
awarded for certain enumerated disorders when manifested to a 
certain degree within a specified period (usually one year) 
after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may also be awarded for a disorder that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the instant case, the veteran is seeking service 
connection for pulmonary fibrosis as a result of asbestos 
exposure.  However, the report of the most recent medical 


evaluation of his pulmonary status, which it the report of a 
VA pulmonary examination conducted in August 2001, indicates 
that pulmonary function testing was reported to be within 
normal limits and was negative for specific findings of 
asbestosis.  The report also notes that X-rays performed by 
VA since 1996 were found to be within normal limits without 
any indications or changes of asbestosis or pulmonary 
fibrosis.  The report indicates a diagnosis of "[n]o lung 
disease found clinically at this time," and comments by the 
examiner that there was no evidence of pulmonary asbestosis 
or fibrosis found either clinically or radiologically.  The 
examiner also commented that the veteran's mild shortness of 
breath on physical exertion was probably attributable to his 
heavy smoking and was unlikely due to asbestos exposure.

The Board acknowledges that private medical evidence dated 
prior to August 2001 reflects the presence of dyspnea and 
interstitial fibrosis.  This evidence, dated primarily in 
August and September 1998, includes medical opinions 
attributing the manifestation of these pulmonary problems to 
the veteran's purported asbestos exposure.  The Board also 
notes that several of these records appear to have been 
associated with the veteran's claims file subsequent to 
August 2001, and accordingly were not available for review by 
the VA examiner when he conducted his examination of the 
veteran in that month.  Nonetheless, it remains 
uncontroverted that the most recent examination of the 
veteran, conducted after those private medical records were 
compiled, clearly demonstrates that pulmonary fibrosis was 
not shown at that time.

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).



It must be reiterated that pulmonary fibrosis is not 
currently manifested.  It follows that inquiry into whether 
this disorder was incurred in service, or is proximately due 
to or the result of alleged inservice exposure to asbestos, 
is irrelevant.  The preponderance of the evidence is against 
the veteran's claim for service connection for pulmonary 
fibrosis as a result of asbestos exposure, and that claim 
therefore fails.


ORDER

Entitlement to service connection for pulmonary fibrosis as a 
result of asbestos exposure is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

